Title: From George Washington to Brigadier General William Maxwell, 21 December 1778
From: Washington, George
To: Maxwell, William


  
    Sir
    Middl[e] Brook [N.J.] Decmr 21st 1778.
  
This will be delivered you by Lieut. Campbell, an officer of the convention troops, whom, at the request of Genl Philips, I have permitted to go into New-York to transact some particular public business of those troops. You will therefore furnish him with a flag for that purpose. He is to return from New York, and at his return you will send an officer to accompany him to meet Genl Philips, whom he is to meet somewhere near the Delaware. I am Sir your most humble Servt

  G. W——n

